


Exhibit 10.3

 

CERTIFICATE OF DESIGNATIONS,
PREFERENCES AND RIGHTS OF 

SERIES B CONVERTIBLE PREFERRED STOCK, 

$0.0001 PAR VALUE PER SHARE

 

GrowLife, Inc., a corporation organized and existing under the laws of the State
of Delaware (the “Corporation”), hereby certifies that the following resolution
was adopted by the Board of Directors of the Corporation (the “Board”) on
October 21, 2015, in accordance with the provisions of its Certificate of
Incorporation (as amended, the “Certificate of Incorporation”) and bylaws. The
authorized series of the Corporation’s previously-authorized preferred stock
shall have the following preferences, privileges, powers and restrictions
thereof, as follows: 

 

RESOLVED, that pursuant to the authority granted to and vested in the Board in
accordance with the provisions of the Certificate of Incorporation and bylaws of
the Corporation, the Board hereby authorizes a series of the Corporation’s
previously authorized preferred stock (the “Preferred Stock”), and hereby states
the designation and number of shares, and fixes the relative rights,
preferences, privileges, powers and restrictions thereof as follows: 

 

I.          NAME OF THE CORPORATION 

 

GrowLife, Inc. 

 

II.          DESIGNATION AND AMOUNT; DIVIDENDS 

 

A.          Designation. The designation of said series of preferred stock shall
be Series B Convertible Preferred Stock, $0.0001 par value per share (the
“Series B Preferred Stock”).

  

B.          Number of Shares. The number of shares of Series B Preferred Stock
authorized shall be one hundred fifty thousand (150,000) shares. Each share of
Series B Preferred Stock shall have a stated value equal to $10.00 (as may be
adjusted for any stock dividends, combinations or splits with respect to such
shares) (the “Series B Stated Value”).

  

C.          Dividends. The Corporation’s Board shall not declare a dividend
payable to holders of any class of stock other than Series B Preferred Stock
until the Corporation shall have declared and paid dividends to the holders of
Series B Preferred Stock equal in aggregate to the Series B Stated Value of the
outstanding shares of Series B Preferred Stock.

  

III.         LIQUIDATION RIGHTS 

 

In the event of any liquidation, dissolution or winding up of the affairs of the
Corporation, whether voluntary or involuntary, the holders of Series B Preferred
Stock shall be entitled to receive, on parity with the holders Common Stock (as
defined herein), assets of the Corporation available for distribution to the
holders of capital stock of the Corporation. The Series B Preferred Stock shall
not have any priority or preference with respect to any distribution of any of
the assets of the Corporation. Neither a consolidation or merger of the
Corporation with

 

- 1 -

--------------------------------------------------------------------------------






 



another corporation or other entity nor a sale, transfer, lease or exchange of
all or part of the Corporation’s assets will be considered a liquidation,
dissolution or winding up of the affairs of the Corporation for purposes of this
Article III. 

 

IV.       CONVERSION 

 

A.    Conversion Procedure. Subject to and in compliance with the provisions of
this Article IV, any shares of Series B Preferred Stock may, at the option of
the holder, be converted into fully paid and non-assessable shares of Common
Stock. The holder of a share of Series B Preferred Stock may exercise its
conversion right by giving a written conversion notice (the “Conversion Notice”)
(x) by email or facsimile to the Corporation confirmed by a telephone call or
(y) by overnight delivery service, with a copy by email or facsimile to the
Corporation’s transfer agent for its Common Stock, as designated by the
Corporation from time to time (the “Transfer Agent”) and to its counsel, as
designated by the Corporation from time to time. If such conversion will result
in the conversion of all of such holder’s Series B Preferred Stock, the holder
shall also surrender the certificate for the Series B Preferred Stock to the
Corporation at its principal office (or such other office or agency of the
Corporation may designate by notice in writing to the holder) at any time during
its usual business hours on the date set forth in the Conversion Notice. 

 

B.     Conversion Ratio. The number of shares of Common Stock to which a holder
of Series B Preferred Stock shall be entitled upon a Conversion shall equal the
quotient determined by dividing (x) the Stated Value of the shares of Series B
Preferred Stock recited in the Conversion Notice by (y) the Conversion Price
(the “Conversion Rate”). The Corporation shall not issue any fraction of a share
of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Corporation shall round
such fraction of a share of Common Stock up to the nearest whole share. The
Corporation shall pay any and all transfer, stamp and similar taxes that may be
payable with respect to the issuance and delivery of Common Stock upon any
conversion. 

 

C.     “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, one hundred percent (100%) of the average of the
five (5) lowest closing bid prices for the Common Stock during the ten (10)
consecutive trading days immediately preceding the Conversion Date or other date
of determination, as quoted by Bloomberg, LP.



 

D.     Issuance of Certificates; Time Conversion Effected.

 

a.     Conversion shall be deemed to have been effected, and the “Conversion
Date” shall be deemed to have occurred, on the date on which such Conversion
Notice shall have been received by the Corporation and at the time specified
stated in such Conversion Notice, which must be during the calendar day of such
notice. The rights of the holder of the Series B Preferred Stock shall cease,
and the person or persons in whose name or names any certificate or certificates
for shares of Common Stock shall be issuable upon such conversion shall be
deemed to have become the holder or holders of record of the shares represented
thereby, on the Conversion Date. Promptly, but in no event more than three (3)
Trading Days, after the Conversion Date and surrender of the Series B Preferred
Stock certificate (if required), the

 



- 2 -

--------------------------------------------------------------------------------




 



Corporation shall issue and deliver, or the Corporation shall cause to be issued
and delivered, to the holder, registered in such name or names as the holder may
direct, a certificate or certificates for the number of whole shares of Common
Stock into which the Series B Preferred Stock has been converted. In the
alternative, if the Corporation’s Transfer Agent is a participant in the
electronic book transfer program, the Transfer Agent shall credit such aggregate
number of shares of Common Stock to which the holder shall be entitled to the
holder’s or its designee’s balance account with The Depository Trust
Corporation. Issuance of shares of Common Stock issuable upon conversion that
are requested to be registered in a name other than that of the registered
holder shall be subject to compliance with all applicable federal and state
securities laws.

 

b.     The Corporation understands that a delay in the issuance of the shares of
Common Stock beyond three (3) Trading Days after the Conversion Date (unless
delivery of the Series B Preferred Stock certificate is required) could result
in economic loss to the holder of the Series B Preferred Stock. As compensation
to the holder for such loss, the Corporation agrees to pay the holder’s actual
losses occasioned by any “buy-in” of Common Stock necessitated by such late
delivery. Furthermore, in addition to any other remedies that may be available
to the holder, if the Corporation fails for any reason to effect delivery of
such shares of Common Stock within five (5) Trading Days after the Conversion
Date (unless delivery of the Series B Preferred Stock certificate is required),
the holder will be entitled to revoke the relevant Conversion Notice by
delivering a notice to such effect to the Corporation. Upon delivery of such
notice of revocation, the Corporation and the holder shall each be restored to
their respective positions immediately prior to delivery of such Conversion
Notice, except that the holder shall retain the right to receive the actual cost
of any “buy-in.”

 

E.     Limitations on Conversions. The Corporation shall not effect any
conversions of the Series B Preferred Stock and the holder shall not have the
right to convert any shares of Series B Preferred Stock to the extent that after
giving effect to such conversion, the holder, together with any affiliate
thereof, would beneficially own (as determined in accordance with Section 13(d)
of the Securities Exchange Act of 1934 and the rules promulgated thereunder) in
excess of 4.99% of the number of shares of Common Stock outstanding immediately
after giving effect to such conversion. Since the holder will not be obligated
to report to the Corporation the number of shares of Common Stock it may hold at
the time of a conversion hereunder, unless the conversion at issue would result
in the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the holder or an affiliate thereof, the holder shall
have the authority and obligation to determine whether the restriction contained
in this Article will limit any particular conversion hereunder and to the extent
that the holder determines that the limitation contained in this Article
applies, the determination of the number of shares of Series B Preferred Stock
that are convertible shall be the responsibility and obligation of the holder.
If the holder has delivered a Conversion Notice for a conversion of shares of
Series B Preferred Stock that, without regard to any other shares that the
holder or its affiliates may beneficially own, would result in the issuance in
excess of the permitted amount hereunder, the Corporation shall notify the
holder of this fact and shall honor the conversion for the maximum principal
amount permitted to be converted on such Conversion Date and, any shares of
Series B Preferred Stock tendered for conversion in excess of the permitted
amount hereunder shall remain outstanding.

 



- 3 -

--------------------------------------------------------------------------------






 

The provisions of this Article may be waived by a holder (but only as to itself
and not to any other holder) upon not less than 61 days prior notice to the
Corporation. Other holders shall be unaffected by any such waiver. 

 

F.     Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Corporation’s assets or other transaction
which is effected in such a way that holders of Common Stock are entitled to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock is referred to herein as
an “Organic Change.” Prior to the consummation of any Organic Change, the
Corporation will make appropriate provision (in form and substance reasonably
satisfactory to the holder) to insure that the holder will thereafter have the
right to acquire and receive in lieu of or in addition to (as the case may be)
the shares of Common Stock otherwise acquirable and receivable upon the
conversion of his Series B Preferred Stock, such shares of stock, securities or
assets as would have been issued or payable in such Organic Change with respect
to or in exchange for the number of shares of Common Stock that would have been
acquirable and receivable had his Series B Preferred Stock been converted into
shares of Common Stock immediately prior to such Organic Change (without taking
into account any limitations or restrictions on the timing of conversions). In
any such case, the Corporation will make appropriate provision (in form and
substance reasonably satisfactory to the holder) with respect to the holder’s
rights and interests to insure that the provisions of this Article IV will
thereafter be applicable to the Series B Preferred Stock. The Corporation will
not effect any such consolidation, merger or sale, unless prior to the
consummation thereof, the successor entity (if other than the Corporation)
resulting from consolidation or merger or the entity purchasing such assets
assumes, by written instrument (in form and substance reasonably satisfactory to
the holders of a more than sixty-six and two-thirds percent (66-2/3%) of Series
B Preferred Stock then outstanding), the obligation to deliver to each holder of
Series B Preferred Stock such shares of stock, securities or assets as, in
accordance with the foregoing provisions, such holder may be entitled to
acquire.

 



V.          RANK 

 

All shares of the Series B Preferred Stock shall rank (i) senior to the
Corporation’s common stock, par value $0.0001 per share (“Common Stock”), and
any other class or series of capital stock of the Corporation hereafter created,
except as otherwise provided in clauses (ii) and (iii) of this Article V, (ii)
pari passu with any class or series of capital stock of the Corporation
hereafter created and specifically ranking, by its terms, on par with the Series
B Preferred Stock and (iii) junior to any class or series of capital stock of
the Corporation hereafter created specifically ranking, by its terms, senior to
the Series B Preferred Stock, in each case as to distribution of assets upon
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary. 

 

VI.        VOTING RIGHTS 

 

Each one (1) share of Series B Preferred Stock shall entitle the holder thereof,
on all matters submitted to a vote of the stockholders of the Corporation, to
that number of votes as shall be equal to the aggregate number of shares of
Common Stock into which such holder’s

 



- 4 -

--------------------------------------------------------------------------------








 

shares of Series B Preferred Stock are convertible on the record date for the
stockholder action without taking into account potential conversions of any
other convertible securities issued by the Corporation. 

 

VII.      PROTECTION PROVISIONS 

 

So long as any shares of Series B Preferred Stock are outstanding, the
Corporation shall not, without first obtaining the unanimous written consent of
the holders of Series B Preferred Stock, alter or change the rights, preferences
or privileges of the Series B Preferred so as to affect adversely the holders of
Series B Preferred Stock.

  

Should any holder of Series B Preferred Stock cease to be an officer or director
of the Company at any time and for any reason, such holders’ Series B Preferred
Stock shall be immediately cancelled. 

 

VIII.     MISCELLANEOUS 

 

A.     Status of Redeemed Stock. In case any shares of Series B Preferred Stock
shall be redeemed or otherwise repurchased or reacquired, the shares so
redeemed, repurchased, or reacquired shall resume the status of authorized but
unissued shares of preferred stock, and shall no longer be designated as Series
B Preferred Stock.

 

B.     Lost or Stolen Certificates. Upon receipt by the Corporation of (i)
evidence of the loss, theft, destruction or mutilation of any Preferred Stock
Certificate(s) and (ii) in the case of loss, theft or destruction, indemnity
(with a bond or other security) reasonably satisfactory to the Corporation, or
in the case of mutilation, the Preferred Stock Certificate(s) (surrendered for
cancellation), the Corporation shall execute and deliver new Preferred Stock
Certificates.

 

C.     Waiver. Notwithstanding any provision in this Certificate of Designation
to the contrary, any provision contained herein and any right of the holders of
Series B Preferred granted hereunder may be waived as to all shares of Series B
Preferred Stock (and the holders thereof) upon the unanimous written consent of
the holders of the Series B Preferred Stock.

 

D.     Notices. Any notices required or permitted to be given under the terms
hereof shall be sent by certified or registered mail (return receipt requested)
or delivered personally, by nationally recognized overnight carrier or by
confirmed facsimile transmission, and shall be effective five (5) days after
being placed in the mail, if mailed, or upon receipt or refusal of receipt, if
delivered personally or by nationally recognized overnight carrier or confirmed
facsimile transmission, in each case addressed to a party as set forth below, or
such other address and telephone and fax number as may be designated in writing
hereafter in the same manner as set forth in this Article. 

 

If to the Corporation: 

GrowLife, Inc. 

500 Union Street, Suite 810 

Seattle, WA 98101 

Attention: Marco Hegyi 

Telephone: (800) 977-5255

 



- 5 -

--------------------------------------------------------------------------------






 

If to the holders of Series B Preferred Stock, to the address listed in the
Corporation’s books and records.

 

[-Signature page follows-]

 



- 6 -

--------------------------------------------------------------------------------






 

IN WITNESS WHEREOF, the undersigned has signed this certificate as of the 21st
day of October, 2015. 

        GROWLIFE, INC.         By: /s/ Marco Hegyi     Name: Marco Hegyi    
Title:   President



  

- 7 -

--------------------------------------------------------------------------------